Citation Nr: 1627003	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as due to herbicide exposure and as secondary to service-connected residuals of prostate cancer and thyroid cancer.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the September 2009 rating decision, the RO, in pertinent part, denied service connection for leukemia.  

The October 2011 rating denied entitlement to a compensable rating for erectile dysfunction and entitlement to a rating in excess of 20 percent for residuals of prostate cancer.  Thereafter, in a November 2012 rating decision, the RO increased the rating for residuals of prostate cancer to 40 percent, effective April 2, 2010.

The Board notes that in the Veteran's May 2013 substantive appeal, he appealed the issue of entitlement to service connection for thyroid cancer, which was granted in a May 2013 rating decision.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The Veteran and his wife testified before the undersigned at a Board videoconference hearing in January 2016.  A transcript of the hearing has been reviewed and associated with the claims file.





FINDINGS OF FACT

1.  The weight of the evidence is at least in equipoise as to whether the Veteran's leukemia is due to herbicide exposure.  

2.  Throughout the rating period on appeal, the Veteran's erectile dysfunction has been manifested by loss of erectile power, but without deformity.

3.  Throughout the rating period on appeal, the Veteran's residuals of prostate cancer have required the wearing of absorbent material which must be changed 2 to 4 times per day.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for leukemia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7522 (2015).

3.  The criteria for a rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 4.1-4.14, 4.21, 4.115a, 4.115b, Diagnostic Codes 7527- 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran's claim of service connection for leukemia has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA with regard to this issue is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the increased rating claims adjudicated herein, the VA's duty to notify was satisfied through a letter dated in June 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  VA treatment records, private treatment records, and Social Security Administration (SSA) records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in November 2011 for his claim of service connection for leukemia.  A VA etiological opinion was obtained in April 2013.   Examinations were also provided in May 2012 and February 2013 for the increased ratings claims.  The examination and opinion are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations are also adequate for the purposes of the increased rating claim, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's service-connected disability.  Id. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain disorders associated with herbicide exposure (Agent Orange) in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  Specifically, Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his diagnosed leukemia is due to herbicide exposure during military service.  Alternatively, he contends that the condition is secondary to his service-connected thyroid cancer and residuals of prostate cancer.

Service treatment records are negative for a diagnosis of or treatment for leukemia.  However, the records indicate that the appellant had service in Vietnam.

In a March 2009 opinion by the Veteran's treating VA physician, he reported that the diagnosed chronic leukemia should be considered to be potentially caused by the appellant's prior Agent Orange exposure.  However, he did not provide a rationale to support his finding.  

In the report of a December 2009 Residual Functional Capacity Questionnaire, the Veteran's treating VA physician opined that the current chronic myelomonocytic leukemia and symptoms were more than likely a direct result of the Veteran's military service.  A supporting rationale was not provided.  

The Veteran underwent a VA examination in November 2011, at which time myelodysplastic syndrome was noted.  However, an etiological opinion was not provided.  

A VA medical opinion was obtained in April 2013.  The examiner determined that after a review of the medical record and history, it was at least as likely as not that the myelodysplastic leukemia was caused by exposure to herbicides in Vietnam.  Specifically, he noted that myelodysplastic leukemias are secondary to prior environmental toxins, such as herbicides sprayed in Vietnam.  However, myelodysplastic leukemia is not a B-cell leukemia.  Further it is not a lymphoid line cancer, but is based on the bone marrow myelocyte system. 

Analysis

As previously noted, governing law provides for presumptive service connection based on exposure to herbicides/Agent Orange in service for certain enumerated diseases.  A veteran who served on land in Vietnam is presumed to have had such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309. 

The evidence indicates that the appellant served in Vietnam.  Thus, he is presumed to have been exposed to herbicides during service.  However, he has been diagnosed with myelodysplastic leukemia, which has been determined not to be a B-cell leukemia.  As such, the condition is not considered a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  As such, presumptive service is not warranted.

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

After a review of the evidence, the Board finds that service connection for leukemia is warranted on a direct basis.  In this regard, the April 2013 VA examiner determined that the condition is due to exposure to Agent Orange.  Moreover, there are no other medical opinions of record to contradict the physician's finding. 

Thus, resolving reasonable doubt in the Veteran's favor, service connection for leukemia is warranted.  38 U.S.C.A. § 5107.


II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).




Erectile Dysfunction

The Veteran's erectile dysfunction has been assigned a noncompensable rating under Diagnostic Code 7522, which provides a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115, Diagnostic Code 7522.  When the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity of the penis are not demonstrated, a non-compensable rating will be assigned.  See 38 C.F.R. §§ 4.31, 4.115(b).

The Board observes that the Veteran is receiving special monthly compensation for erectile dysfunction based on loss of use of a creative organ.  38 C.F.R. § 3.350(a).

Factual Background

The Veteran was provided a VA examination in May 2012.  It was noted that he was unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  He did not have retrograde ejaculation and there was no history of chronic epididymitis, epididymo-orchitis, or prostatitis.  Per the Veteran's request, a physical examination was not conducted. 

An additional VA examination was provided in February 2013, at which time the Veteran reported that his erectile dysfunction had worsened.  It was again noted that the appellant was unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  He did not have retrograde ejaculation or male productive organ infections.  On physical examination, the Veteran's penis and epididymis were normal.  The left testicle was considerably smaller than normal but there was no atrophy reported.  




Analysis

After a review of the evidence, the Board that a compensable rating for erectile dysfunction is not warranted for any portion of the rating period on appeal.  In so finding, the evidence of record shows loss of erectile power but not deformity.  Notably, on physical examination, the February 2013 VA examiner found that the Veteran had a normal penis.  While it was reported that left testicle was abnormally small, there was no atrophy reported.  Moreover, the Veteran has not reported, and the records have not shown, penis deformity.  As discussed above, the compensable, 20 percent rating for disabilities of the penis requires deformity along with loss of erectile power.  With no evidence of deformity, the Veteran's erectile dysfunction does not meet the requirements for a compensable rating.  See 38 C.F.R. § 4.115(b).

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's symptoms could not receive a compensable rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  His urinary and voiding symptoms have been considered as disabilities associated with his service-connected residuals of prostate cancer as detailed below.  Additional compensation for these symptoms with the erectile dysfunction disability would be impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

In sum, the Board finds that a preponderance of the evidence is against the claim of entitlement to a compensable rating for erectile dysfunction.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Residuals of Prostate Cancer 

The Veteran's residuals of prostate cancer has been assigned a 40 percent rating under Diagnostic Code 7527 for prostate gland injures, infections, hypertrophy, postoperative residuals and Diagnostic Code 7528 for malignant neoplasm of the genitourinary system.

Under Diagnostic Code 7527, conditions of the prostate gland are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  

Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b) 4.115b, Diagnostic Code 7528 (2015).

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a. 

For urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night.  Id.

Factual Background

Turning to the evidence of record, the Veteran underwent a VA examination in May 2012.  It was noted that his prostate cancer was in remission.  He had voiding dysfunction that caused urine leakage and required the use of absorbent material that had to be changed 2 to 4 times per day.  It also caused urinary frequency with daytime voiding intervals less than 1 hour and nighttime awakening to void 5 or more times.  Obstructed voiding symptoms included hesitancy, slow or weak stream, and decreased force stream.  There was no history of urinary tract infections.  The use of an appliance was not required.  The examiner also reported that the Veteran had a scar related to the condition, but it was not painful and/or unstable and the total area of the scar was not greater than 6 square inches.

The Veteran was provided an additional VA examination in February 2013.  It was again noted that he had voiding dysfunction causing urine leakage and required the use of absorbent material that had to be changed 2 to 4 times per day.  It also caused urinary frequency with daytime voiding intervals less than 1 hour and nighttime awakening to void 5 or more times.  Obstructed voiding symptoms, consisted of hesitancy, slow or weak stream, and decreased force stream.  There was no history of urinary tract infections.  It was noted that the Veteran's voiding dysfunction required the use of appliance pads in underwear.  The examiner reported that the Veteran had a scar related to the condition, but it was not painful and/or unstable and the total area of the scar was not greater than 6 square inches.

In testimony provided during the Board videoconference hearing, the Veteran stated that he had to change his absorbent material 2 to 3 times per day.

Analysis

After a review of the evidence, the Board that a rating in excess of 40 for residuals of prostate cancer is not warranted for any portion of the rating period on appeal.  In this regard, the Veterans residuals of prostate cancer have, in pertinent part, been manifested by voiding dysfunction and urinary frequency.  The Veteran has required the use of absorbent materials that must be changed 2 to 4 times per day and awakening to void 5 or more times per night.  The evidence of record does not demonstrate entitlement to a 60 percent disability rating because the Veteran does not require use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Moreover, the Veteran is not shown to have any renal dysfunction related to his prostate cancer.  

The Board observes that a scar was found on examination, thus a separate rating may be warranted.  However, the evidence does not indicate that the scar covers an area of at least 12 square inches (77 square centimeters) or is symptomatic in any way.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  As such, the criteria for a separate rating for the scar have not been met.

In sum, the Board finds that a preponderance of the evidence is against the claim of entitlement to a rating in excess of 40 percent for residuals of prostate cancer.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's erectile dysfunction and residuals of prostate cancer, specifically urinary frequency, voiding dysfunction, and loss of erectile power, are fully considered by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to a TDIU was granted in a May 2013 rating decision.  Therefore, consideration of a TDIU is not warranted in this case.



ORDER

Entitlement to service connection for leukemia is granted.

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer associated with herbicide exposure is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


